DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the current election, the applicant elected Group I and the species where the at least one extract is a combination of Hymenaea courbaril, Paeonia albiflora, Secale cereale, and Avena sativa extracts, with traverse.
Claims 3, 5-9, 11-17, 19-20, and 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. The additional withdrawal of claims 27-28 and 31 arises due to the amendment that coverts them to methods of preparation claims.


Claim Objections
Claim 21 is objected to because of the following informalities:  the claim misspells “one” as “on” in line 2.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 10, 18, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a plant extract and a cosmetically acceptable vehicle or just a plant extract. The elected species requires a combination of Hymenaea courbaril, Paeonia albiflora, Secale cereale, and Avena sativa extracts. Claim 27 recites the use of a plant extract. This judicial exception is not integrated into a practical application because it is no different than the extract in nature. Nothing has been added to the extract. Claim 1 recites a “composition…comprising at least one plant extract and at least one cosmetically acceptable vehicle”. This judicial exception is not integrated into a practical application because there is nothing to indicate that the combination of the naturally occurring plant extract and the cosmetically acceptable carrier adds significantly more to either element. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Here water qualifies as the cosmetically acceptable vehicle, thus the composition requires no more than an extract that is functionally and structurally the same as what occurs in nature in combination with water. In regard to the elected species, the combination of four plant extracts are not shown to have additional functionality due to their combination. Thus the combination also is not markedly different from the extracts in nature.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 10, 18, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 1 generically recites a composition that is “for modulating genes responsible for the general function of skin”, but does not name any particular gene or any particular plant extract. Claim 22 recites that the composition of claim 1 modulates at least one of 139 recited genes. Claim 27 recites a plant extract that is for the preparation of a composition that is “for modulating genes responsible for the general function of skin”, but does not name any particular gene or any particular plant extract. 

In addition, claim 24 recites that the composition of claim 1 is for cell differentiation or proliferation. Again, the discussion of the particular plant extract or extract features that are necessary to achieve this function is lacking. The protein ki-67 is measured and identified as an indicator of cell proliferation. However its expression 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-2, 4, 10, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (US Patent No. 9,089,505 – previously cited) in view of Alabata et al. (US PGPub No. 2013/0336949– previously cited), Muchiutti et al. (US PGPub No. 2012/0040926– previously cited), and Paufique (US PGPub No. 2015/0086661– previously cited).
Saxena et al. teach a topical cosmetic composition for improving the appearance of the signs of aging that include reducing the appearance of wrinkles and improving the texture of skin (see column 1 lines 25-37). Here the composition is composed of a cosmetically acceptable vehicle as well as an extract of Secale cereale and an extract of Avena sativa (see example 1 and claim 1; instant claims 1-2, 4, and 10). In addition, the composition may also include a perfume (see column 4 lines 9-14; instant claim 21). The presence of an extract of Hymenaea courbaril and Paeonia albiflora is not detailed.
Alabata et al. teach a cosmetic composition that may include a number of plant extracts in combination (see abstract and paragraph 16).  These extracts include those of Hymenaea courbaril, Secale cereale, and Avena sativa (see paragraph 16).
Muchiutti et al. teach the use of polysaccharides extracted from Hymenaea courbaril in cosmetic compositions for their ability to promote human skin health as well 
Paufique teaches cosmetic compositions that include an extract obtained from Paeonia albiflora (see abstract). Here a 2 wt% proportion is taught in an examples to improve the contours of the face as well as minimize furrows in the cheeks that occur due to age (see paragraphs 189 and 191).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Hymenaea courbaril at 0.5 wt% and Paeonia albiflora at 2 wt% to the composition of Saxena et al. These modifications would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Here both extracts act to improve skin condition and the signs of aging that appear in skin that include wrinkles as taught by Muchiutti et al. and Paufique which is the same intent of the active plant extracts of Saxena et al. In addition, Alabata et al. suggest the majority of the claimed extracts in the same composition as well. While cell differentiation and proliferation are not explicitly detailed as being induced by this mixture of plant extract in the prior art, claim 24 was indicated by the applicant as reading on the election of a composition comprising a combination extracts from Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts, therefore its limitations are deemed as being met by the composition rendered obvious by the combined teachings of the prior art. Inclusion of a perfume as detailed by .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. in view of Alabata et al., Muchiutti et al., and Paufique as applied to claims1-2, 4, 10, and 21-24 above, and further in view of Banowski et al. (US PGPub No. 2010/0047296 – previously cited) and Hines et al. (US Patent No. 8,178,106 – previously cited).
Saxena et al. in view of Alabata et al., Muchiutti et al., and Paufique render obvious the limitations of instant claim 10. Here Hymenaea courbaril is present at 0.5 wt% and Paeonia albiflora is present at 2 wt%. The instantly claimed proportions of Secale cereale and Avena sativa are not detailed by the cited references.
Banowski et al. teach Avena sativa as a dermatological and cosmetic active to improve the interaction between extracellular matrix and fibroblasts as present at 0.01 to 5 wt% (see abstract and paragraph 380).
Hines et al. teach Secale cereale as a dermatological and cosmetic active against wrinkles (see abstract and column 4 lines 50-66). The proportion of this active is envisioned at 4 wt% (see column 11 line 35-column 12 line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Secale cereale and Avena sativa at the proportions taught by Hines et al. and Banowski et al., respectively. This application of prior art teachings would have been obvious because these proportions were known to be employed for the end use that is envisioned for Saxena et al. The proportions meet or overlap with those instantly claimed thereby rendering them obvious. “In the case .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following are provisional nonstatutory double patenting rejections because they are patentably indistinct claims have not in fact been patented.

Claims 1-2, 4, 10, and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/312409 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite an active that embraces a mixture of Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composition of the copending claims with mixture of Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts because their mixture is suggested and one of a small number of options for the recited active. While gene modulation, cell differentiation, and proliferation are not explicitly detailed as being induced by this mixture of plant extract in the copending claims, instant claims 22-24 were indicated by the applicant as reading on the election; therefore their limitations are deemed as being met by the composition rendered obvious by the copending claims that contains the elected combination of extracts. Therefore claims 1-2, 4, 10, and 22-24 are obvious over claims 1 and 7 of copending Application No. 16/312409.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/312409 as 
The copending claims render obvious an anti-aging composition that includes the combination of Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts. The instantly claimed proportions are not recited. 
Muchiutti et al. teach the use of polysaccharides extracted from Hymenaea courbaril in cosmetic compositions for their ability to promote human skin health as well as stimulate the synthesis of collagen and elastin by connective tissue (see paragraphs 1 and 4; instant claims 23-24). This synthesis implicitly requires the modulation of the respective genes (e.g., ELN for elastin). Further, they teach the polysaccharides are effective as anti-wrinkle and anti-age compositions (see paragraph 45). The proportion of the extracted material is exemplified at 0.5 wt% (see example 2).
Paufique teaches cosmetic compositions that include an extract obtained from Paeonia albiflora (see abstract). Here a 2 wt% proportions is taught to in an examples to improve the contours of the face as well as minimize furrows and in the cheeks that occur due to age (see paragraphs 189 and 191).
Banowski et al. teach Avena sativa as a dermatological and cosmetic active to improve the interaction between extracellular matrix and fibroblasts as present at 0.01 to 5 wt% (see abstract and paragraph 380).
Hines et al. teach Secale cereale as a dermatological and cosmetic active against wrinkles (see abstract and column 4 lines 50-66). The proportion of this active is envisioned at 4 wt% (see column 11 line 35-column 12 line 15).
Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts at the proportions taught by Muchiutti et al., Paufique, Hines et al. and Banowski et al., respectively. This application of prior art teachings would have been obvious because these proportions were known to be employed for the end use that is envisioned for the copending claims. The proportions meet or overlap with those instantly claimed thereby rendering them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Therefore claim 18 is obvious over claims 1 and 7 of copending Application No. 16/312409 in view of Muchiutti et al., Paufique, Banowski et al., and Hines et al.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/312409 as applied to claims 1-2, 4, 10, and 22-24 above, and further in view of Saxena et al.
The copending claims render obvious an anti-aging composition that includes the combination of Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts. The instantly claimed cosmetically acceptable carrier is not recited in the copending claims. 
Saxena et al. teach a topical cosmetic composition for improving the appearance of the signs of aging that include reducing the appearance of wrinkles and improving the Secale cereale and an extract of Avena sativa (see example 1 and claim 1). In addition, the composition may also include a perfume (see column 4 lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a fragrance in the copending composition in light of the teachings of Saxena et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Additionally both Saxena et al. and the copending claims envision their compositions for a similar purpose, thus both would benefit similarly from the inclusion of a fragrance. Therefore claim 21 is obvious over claims 1 and 7 of copending Application No. 16/312409 in view of Saxena et al.


Declaration
The declaration under 37 CFR 1.132 filed March 30, 2021 is insufficient to overcome the rejection of claims  based upon Saxena et al. in view of others as set forth in the last Office action because:  the showing is not commensurate in scope with the claims and fails to demonstrate a significant and unexpected result.
The showing provides a test of the elastin expression that is elicited from eyelid explants due to treatment with Hymenaea courbaril extract, with a combination of Paeonia albiflora, Secale cereale and Avena sativa extracts in combination with ethylhexylglycerin, pentylene glycol, and phenoxyethanol, or with a combination of Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts in combination with ethylhexylglycerin, pentylene glycol, and phenoxyethanol. The declarant asserts that the outcome is synergistic, but this conclusion is flawed for several reasons. Most importantly, the declarant states in the footnote on page 4 that the performance of the Hymenaea courbaril extract was just as likely to have happened due to chance as due to the treatment and should be disregarded. This data cannot be disregarded and then also relied upon to conclude that a synergistic result is seen due treatment with Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts in combination with ethylhexylglycerin, pentylene glycol, and phenoxyethanol.  
Even when all the presented data is considered, the conclusion of a synergistic outcome is unsupported. Synergy between two treatments occurs when an outcome is greater than the sum of the treatments’ separate effects. Here the Hymenaea courbaril, Paeonia albiflora, Secale cereale and Avena sativa extracts in combination with ethylhexylglycerin, pentylene glycol, and phenoxyethanol treatment produces elastin expression that is less than simply adding the elastin expression of the Hymenaea courbaril extract treatment and the elastin expression of the combination of Paeonia albiflora, Secale cereale and Avena sativa extracts in combination with ethylhexylglycerin, pentylene glycol, and phenoxyethanol. Thus the outcome in the showing is not demonstrative of synergy.
Also, the declarant has not addressed the impact of the presence of ethylhexylglycerin, pentylene glycol, and phenoxyethanol on elastin production. These are unclaimed ingredients that are present in the combination therapy that the declarant asserts as having a synergistic impact on elastin production. Moreover, the claims only 
In order for a showing of unexpected results to be persuasive, the applicant/declarant must provide evidence that establishes "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (see MPEP 716.02(b)). Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716). The declarant has not established the expected outcome for the combination of plant extracts such that the outcome in the showing can be deemed significant and unexpected. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered. In light of the amendment, the objection to the specification and claims are withdrawn. In addition, the rejections under 35 USC 112(b) are withdrawn as well due to amendment and argument. The remaining rejections are maintained and the arguments are unpersuasive in their regard.


Regarding rejection under 35 USC 101:
The applicant relies upon the showing by the declarant to demonstrate that the claimed compositions are markedly different and significantly more than their natural counterparts due to synergistic action from their combination. The claims are not broadly limited to a combination of plant extracts. In the case where some dependent claims are limited to the tested combination of plant extracts, the showing is insufficient to demonstrate synergy, see Declaration section above. Thus, the combination falls short of being markedly different and significantly more than their natural counterparts.

Regarding rejection under 35 USC 112(a):
In response to the rejection, the applicant directs the examiner to table 1 that links genes with a skin function. The connection that is missing, which is highlighted in the rejection, is between a given plant extract and a particular gene that it modifies that is responsible for skin function. More specific claims, like claim 24, recite particular proteins whose expression is modulated, but provide no connection to any particular plant extract that achieves this outcome. The arguments presented by the applicant do not address this void in connectivity.

Regarding rejection under 35 USC 103:
The applicant argues that no teaching or sufficient reasoning was provided to support the combination of cited references. The rejections explicitly set forth several reasons for the combination of ingredients that it proposes. The applicant has not 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In addition, the applicant relies upon the showing provided in the declaration to support a contention of unexpected results. The contents of the declaration were deemed insufficient to demonstrate non-obviousness of the claimed invention. Specifics of the declaration were addressed in the Declaration section above and the response is reiterated.

Regarding provisional double patenting rejections:
The applicant’s acknowledgment of the rejections is noted.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615